UNITED STATES SECURITIES ANDEXCHANGE COMMISSION Washington, D.C.20549 FORM S-1/A (Amendment No.3) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF EnterConnect Inc. (Exact name of Registrant as specified in its charter) Nevada 7371 20-8002991 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code) (I.R.S. Employer Identification No.) 100 Century Center Court, Suite 650, San Jose, CA95112-4537Telephone: (408) 441-9500 (Address and telephone number of Registrant's principal executive offices) National Registered Agents, Inc. of NV 1000 East William Street, Suite Carson City, Nevada89701 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: PeterCampitiello, Esq. Tarter Krinsky & Drogin LLP 1350 Broadway New York, New York10018 Tel: 212-216-8085 Fax: 212-216-8001 Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement is declared effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box:x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer £ Accelerated Filer £ Non-accelerated Filer £(Do not check if smaller reporting company) Smaller reporting company T 1 CALCULATION OF REGISTRATION FEE Title of each class to be registered Amount to be registered Proposed maximum offering price per share(1) Proposed maximum aggregate offering price Amount of registration fee Common stock, $0.001 par value per share(2) 2,369,176 $0.50 $1,184,588.00 $46.55 Total 2,369,176 $0.50 $1,184,588.00 $46.55 (1) Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) under the Securities Act of 1933 based on the average of the high and low sale price of the common stock as reported on the Over-the-Counter Bulletin Board on July 17, 2008. (2)Represents shares underlying warrants to purchase 2,369,176 shares of the Company’s common stock at an exercise price of $0.80 per share, issuable in accordance with the Securities Purchase Agreement dated December 20, 2007between the Company, Highbridge International LLC and other investors. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. The information in this prospectus is not complete and may be changed. The Selling Security Holders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. 2 THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE ANDMAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED JULY , 2008 ENTERCONNECT INC. This prospectus relates to shares of common stock of EnterConnect Inc. that may be offered for sale for the account of the selling stockholders identified in this prospectus. The selling stockholders may offer and sell from time to time up to 2,369,176 shares of our common stock underlying common stock purchase warrants, only if and when the warrants are exercised. Our common stock is traded on the OTC Bulletin Board under the symbol “ECNI”. The closing price for our common stock on July 17, 2008was $0.50. These securities are speculative and involve a high degree of risk. The securities being offered under this prospectus involve a high degree of risk. See “Risk Factors” beginning on page 3 to read about significant risk factors you should consider before investing in the securities. Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. Our principal executive offices are located at 100 Century
